               Case 3:20-cr-00266-WHA Document 8 Filed 07/02/20 Page 1 of 4



           MICHAEL ROTHENBERG
                                                                                  FILED
      1
           712 Bryant St, Suite 6                                                 JUL oe.2g2ll
     2
                                                                              SUSAN Y. SOONG
           San Francisco, OA 94107                                       •      U.S. DISTRICT COURT
     3
                                                                         north district of CALIFORNIA
     4
           Phone:(415)535-5767

     5
           nirothenberg@rothenberg.co

     6     Pro Se


     7

     8                                UNITED STATES DISTRICT COURT

     9                              NORTHERN DISTRICT OF CALIFORNIA
g/
     10                                    SAN FRANCISCO DIVISION

     11

     12   UNITED STATES OF AMERICA,                          Case Number:         3:20-cr-00266 WHA

     13                      Plaintiff,

     14          vs.                                        MR.ROTHENBERG'S MOTION TO
                                                            DISMISS INFORMATION WITH
     15   MICHAEL ROTHENBERG                                PREJUDICE

     16                     Defendant.

     17                                                     Hon. William Alsup

     18

     19          PLEASE TAKE NOTICE that on July 14, 2020, at 2:00 p.m., or on such other date and

     20   time as the Court may order, by Zoom video of the above-captioned Court, 450 Golden Gate Ave,

     21   Courtroom 12- 19'^ Floor, San Francisco, CA 94102, before the Honorable William Alsup,
     22   Defendant Michael Rothenberg will and hereby does respectfully move to dismiss the
     23   Information filed on June 26,2020, with prejudice. Mr. Rothenberg makes this motion pursuant
     24   to the Fifth Amendment to the U.S. Constitution and Rule 7 of the Federal Rules of Criminal

     25
          Procedure. The Motion is based on the below Memorandum of Points and Authorities, the record
     26
          in this case, and any other matters that the Court deems appropriate.
     27
          //
     28




          MR. ROTHENBERG'S MOTION TO DISMISS INFORMATION WITH PREJUDICE
          Case No. 3:20-cr-00266 WHA
Case 3:20-cr-00266-WHA Document 8 Filed 07/02/20 Page 2 of 4
Case 3:20-cr-00266-WHA Document 8 Filed 07/02/20 Page 3 of 4
Case 3:20-cr-00266-WHA Document 8 Filed 07/02/20 Page 4 of 4
